Citation Nr: 0816775	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  97-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1969.  He also had a prior period of active duty for training 
while in the Army National Guard.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and July 1999 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  A transcript of 
that hearing is associated with the claims file.

The Board remanded the veteran's case for further development 
in September 2001 and July 2004.

In its July 2004 remand the Board indicated that the issues 
on appeal included the issue of whether new and material 
evidence has been submitted to reopen a claim of direct 
service connection for diabetes mellitus.  Upon further 
review, however, the Board is now of the opinion that this 
issue is not on appeal.

The record reflects that in a July 1999 rating decision the 
RO denied service connection for diabetes mellitus on a 
direct basis (i.e., finding that the veteran did not develop 
this condition during service, and that this same condition 
was not manifested to a compensable degree within the first 
post-service year).  After being notified of the decision and 
his appellate rights, the veteran did not file an appeal.  As 
such, the July 1999 decision is final as to the issue of 
basic entitlement to service connection for diabetes mellitus 
on a direct basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

In July 2001, the veteran filed a claim of service connection 
for diabetes mellitus based on exposure to herbicides in 
service.  A review of the veteran's statement clearly shows 
that he sought service connection for diabetes mellitus 
solely as a result of exposure to herbicides, which 
established a new basis of entitlement for VA compensation 
benefits based on presumptive service connection, and which 
in effect established the basis for a new claim.  See 66 Fed. 
Reg. 23166 (May 8, 2001) (an intervening change in law 
establishing presumptive service connection for type 2 
diabetes mellitus based on herbicide exposure); see also 
Spencer v. Brown, 4 Vet. App. 283, 288-290 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  As such, this new claim for 
diabetes mellitus also implicated the question of actual 
causation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 
(i.e., actual proof of in-service exposure to herbicides).  
See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Thus, the RO properly conducted a de novo review of 
this new claim for service connection based on herbicide 
exposure.  See the March 2003 rating decision and July 2003 
statement of the case.  Because the veteran's new claim for 
diabetes mellitus implicated the subjects of both presumptive 
service connection and actual causation based on exposure to 
herbicides in service, which are grounds for establishing 
service connection on a direct basis under 38 U.S.C.A. 
§§ 1110, 1116, 1113 (West 2002) and 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004 & 2007), the Board improperly included the 
new and material evidence issue in its July 2004 remand.  
Accordingly, the issues that are properly on appeal before 
the Board are listed on the title page of this decision.


FINDINGS OF FACT

1.  In August 2004, prior to the promulgation of a decision 
in this appeal, the veteran indicated that he is withdrawing 
his claim for service connection for diabetes mellitus type 
II as secondary to Agent Orange exposure.

2.  The veteran has a diagnosis of PTSD; however, he did not 
engage in combat with the enemy, and there is no credible 
evidence corroborating his alleged stressors in service - to 
support the diagnosis.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the 
veteran's appeal as to the issue of entitlement to service 
connection for diabetes mellitus type II as secondary to 
Agent Orange exposure.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for diabetes mellitus type 
II as secondary to Agent Orange exposure.  

In an August 2004 statement, the veteran indicated that he 
was withdrawing this claim from appellate consideration.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's 
August 2004 statement has satisfied the requirements for 
withdrawal of his appeal concerning this claim.  See 38 
C.F.R. § 20.204.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to 
service connection for diabetes mellitus type II as secondary 
to Agent Orange exposure, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Entitlement to service connection for PTSD.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in February 2007.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statement of the case (SSOC) in November 
2007, following the VCAA notice compliance actions in March 
2004 and December 2004.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the notices.  Therefore, there is no 
prejudice to him because his claim was readjudicated by the 
RO after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to establish 
service connection for PTSD (including PTSD secondary to 
personal assault) and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, both letters stated:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
November 2007 SSOC, including as it relates to the downstream 
disability rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records and report of VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Board notes that some of the veteran's claimed stressors 
involve personal assaults.  38 C.F.R. § 3.304(f)(3) provides 
that, in such cases, evidence from sources other than the 
veteran's service records may provide credible evidence of an 
in-service stressor premised on personal assault.  Moreover, 
VA may not deny such a claim without first advising the 
veteran that evidence from such alternative sources or 
evidence of behavior changes may constitute credible evidence 
of the claimed stressor.  38 C.F.R. § 3.304(f)(3).  In its 
December 2004 VCAA letter, the RO asked the veteran to 
identify any possible sources of information and evidence and 
to send supporting statements from any individuals with whom 
he may have discussed the incidents.  The RO also sent the 
veteran a PTSD questionnaire that asked him to describe each 
claimed stressor in detail.  The questionnaire was geared 
towards claims for PTSD secondary to a personal assault.  
Thus, the RO complied with 38 C.F.R. § 3.304(f)(3) by asking 
the veteran for alternative sources of information regarding 
his claimed stressors.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).




Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999).  
[Notably, the former and revised criteria for establishing 
service connection for PTSD are substantially the same.  The 
revisions to section 3.304(f) serve primarily to bring that 
regulation in line with the governing statute, 38 U.S.C.A. § 
1154(b), which relaxes certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.]  The 
amended regulation, 38 C.F.R. § 3.304(f) (2007), provides: 
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic ad Statistical Manual of Mental Disorders, Fourth 
Edition (DSM - IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f).

Analysis

Initially, the Board notes that the most recent VA 
examination in February 2007 did not diagnose PTSD.  The VA 
examiner noted that prior VA examinations that had diagnosed 
PTSD did not specify the stressors upon which the diagnosis 
was based.  Notwithstanding the February 2007 VA examiner's 
conclusion, the Board can not overlook the fact that the 
record does contain several diagnoses of PTSD made by VA 
health care providers over the years.  See for example the 
November 2000 VA discharge summary.  Thus, resolving any 
doubt in the veteran's favor, the Board does find that there 
is medical evidence diagnosing the condition.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing 
of his claim," satisfied service connection requirement for 
manifestation of current disability).  The question now is 
whether there is sufficient evidence confirming any of the 
veteran's alleged stressors.

The veteran has described a number of stressful events he 
believes caused the PTSD.  His primary contention is that 
following an incident leading to charges that he engaged in 
homosexual conduct, he was physically assaulted by fellow 
sailors.  He also contends that he was harassed in other ways 
as a result of the referenced charges, and that the Executive 
Officer of his vessel struck him with an object at one point.  
The veteran argues that the charges that he engaged in 
homosexual conduct were false, and that his service records 
were altered by the Executive Officer to give the appearance 
that the charges were true.

Other stressful events claimed by the veteran include 
witnessing his best friend drown while attempting to pull the 
body of a pilot from a river, and retrieving dismembered body 
parts from the river.  He also reports that two of his 
friends committed suicide while on board his vessel.  The 
veteran has also occasionally reported to his treating 
physicians that he engaged in combat in Vietnam, although he 
denied engaging in combat in sworn testimony before the RO.

Regarding the issue of whether the veteran engaged in combat, 
the Board notes that while his DD 214 confirms that he served 
during the Vietnam War aboard the USS Arlington, it does not 
show he was awarded any medals indicative of combat.  The 
veteran's military occupational specialty (MOS) in service 
was radio operator.  As there is no objective evidence 
showing his participation in combat, the law requires that 
his claimed stressors be independently corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.

In July 2004, the Board remanded the case to the RO, in large 
part, so that an attempt could be made to verify the 
veteran's alleged stressors through the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

In May 2006, the RO received a response from the U.S. Army & 
Joint Services Records Research Center (JSRRC) (formerly 
USASCRUR).  The JSRRC indicated that after reviewing the 1968 
command history and the July-August 1968 deck logs for the 
USS Arlington they could not document that the ship recovered 
downed U.S. pilots or that there were any deaths aboard ship 
during 1968.  

The Board acknowledges that that the JSRRC indicated that 
additional deck log research could be done if the veteran 
provided specific dates within a 60-day time period.  In this 
regard, the Board notes that the PTSD questionnaire provided 
to the veteran in December 2004 instructed him as follows:

Describe the in service incident(s) that 
you feel contributed to your current 
condition.  For each incident, please 
tell us where the incident(s) took place 
such as city, town, country or military 
installation and furnish the date(s) or 
the approximate time period if you do not 
remember the date.  Please be as specific 
as possible since that will help us in 
deciding your claim. 

In December 2004, the veteran responded with a statement and 
completed PTSD questionnaire wherein he indicated that the 
alleged incidents took place from December 1967 to November 
1968.  As the December 2004 PTSD questionnaire stressed to 
the veteran the importance of being as specific as possible, 
the Board believes that he has already been provided ample 
opportunity to provide dates within a 60-day time period.  
There is no indication that he would be able to provide such 
information if given another opportunity.  The Board notes 
that in the December 2004 statement the veteran stated "I 
stand by my stressor letters in my folder."  

The Board also notes that the veteran did not provide other 
sources of evidence (such as evidence of behavior changes) to 
support his claim that he was physically assaulted in 
service.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to verify the veteran's 
stressors is not the fault of VA.  

Because of the lack of more specific dates regarding the 
alleged incidents, it is impossible to seek independent 
evidence of these stressful events.  In addition, because the 
veteran has not provided evidence from sources other than his 
service records, it is unable to corroborate the alleged in-
service personnel assault.  Therefore, the Board finds that 
the alleged stressors remain unverified.  Consequently, VA is 
prohibited from accepting a diagnosis of PTSD based on the 
veteran's service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim.  So the benefit of 
the doubt provision does not apply, and service connection is 
not warranted for PTSD.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The appeal as to the issue of entitlement to service 
connection for diabetes mellitus type II as secondary to 
Agent Orange exposure is dismissed.

Entitlement to service connection for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


